DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Priority 
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on 4/03/2020. It is noted, however, that applicant has not filed a certified copy of the CA3077882 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA , second paragraph). 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “substantially orthogonal” in claim 1, line 14 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, “substantially orthogonal” will be interpreted as “orthogonal”.
Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the independent claim 1 they depend on is rejected under U.S.C. 112(b). As such, claims 2-8 are rejected under U.S.C. 112(b).
	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “substantially parallel” in claim 9, line 10 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, “substantially parallel” will be interpreted as “parallel”. 
Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the independent claim 9 they depend on is rejected under U.S.C. 112(b). As such, claims 10-19 are rejected under U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Westphal (DE Publication No. 202017101594 U1, see NPL for the translated version of the publication).
	Regarding Claim 1, Westphal discloses an instrument (Fig. 1-7) for performing periodontal surgery (Abstract, Par. [0003] - [0004]) comprising: 
a handle (See Annotated Figure A of Fig. 1); 
a blade section (Fig. 1, label 30); 
a connector comprising a first end coupled to the handle and a second end coupled to the blade section (See Annotated Figure B of Fig. 3 where the grey area is the connector); 
the handle and the first end of the connector forming a first angle; the second end of the connector and the blade section forming a second angle (Fig. 5, label β is the first angle and the second angle can be seen in Fig. 1 as the blade portion is seen to be extended outward from the connector indicating there would be a second angle present); 
wherein the blade section comprises at least one cutting edge (Fig. 6, label 32); 
wherein the connector and the handle lay in and extend along a first plane at the first angle in the first plane relative to one another (See Annotated Figure C of Fig. 3); 
wherein the connector and the blade section lay in and extend along a second plane at the second angle in the second plane relative to one another (See Annotated Figure C of Fig. 3); 
wherein the first plane intersects the second plane; and wherein the at least one cutting edge has a cut direction that is orthogonal to the second plane (See Annotated Figure C of Fig. 3).

    PNG
    media_image1.png
    201
    687
    media_image1.png
    Greyscale

Annotated Figure A 

    PNG
    media_image2.png
    278
    362
    media_image2.png
    Greyscale

Annotated Figure B 

    PNG
    media_image3.png
    367
    778
    media_image3.png
    Greyscale

Annotated Figure C
	Regarding Claim 2, Westphal discloses the claimed instrument of claim 1 and further discloses the blade section has only a single cutting edge (See Annotated Figure D of Fig. 6).

    PNG
    media_image4.png
    218
    280
    media_image4.png
    Greyscale

Annotated Figure D
Regarding Claim 3, Westphal discloses the claimed instrument of claim 2 and further discloses the single cutting edge faces toward the handle (See Annotated Figure E of Fig. 6 shows that the cutting edge is facing towards the handle).

    PNG
    media_image4.png
    218
    280
    media_image4.png
    Greyscale

Annotated Figure E
	Regarding Claim 4, Westphal discloses the claimed instrument of claim 1 and further discloses the blade section has two opposed cutting edges (See Annotated Figure F of Fig. 6). 

    PNG
    media_image5.png
    218
    358
    media_image5.png
    Greyscale

Annotated Figure F
	Regarding Claim 5, Westphal discloses the claimed instrument of claim 1 and further discloses the at least one cutting edge comprises a curved cutting edge (See Annotated Figure G of Fig. 6).

    PNG
    media_image6.png
    218
    282
    media_image6.png
    Greyscale

Annotated Figure G
	Regarding Claim 6, Westphal discloses the claimed instrument of claim 1 and further discloses the at least one cutting edge comprises a straight cutting edge (See Annotated Figure H of Fig. 6).

    PNG
    media_image7.png
    278
    282
    media_image7.png
    Greyscale

Annotated Figure H
	Regarding Claim 7, Westphal discloses the claimed instrument of claim 1 and further discloses the handle comprises a main shaft and a tapering neck that extends between the main shaft and the connector (See Annotated Figure I of Fig. 3 where Fig. 4 shows that the neck is tapering).

    PNG
    media_image8.png
    201
    687
    media_image8.png
    Greyscale

Annotated Figure I
Regarding Claim 8, Westphal discloses the claimed instrument of claim 7 and further discloses the neck includes an elbow deviating from a longitudinal extent of the handle as defined by the main shaft (See Annotated Figure J of Fig. 3).

    PNG
    media_image9.png
    278
    332
    media_image9.png
    Greyscale

Annotated Figure J
	Regarding Claim 9, Westphal discloses an instrument (Fig. 1-7) for performing periodontal surgery (Abstract, Par. [0003] - [0004]) comprising:
a longitudinally extending handle (See Annotated Figure K of Fig. 1); 
a blade section comprising at least one cutting edge (Fig. 1, label 30); 
a connector comprising a first end coupled to the handle and a second end coupled to the blade section (See Annotated Figure L of Fig. 3); 
the connector spacing the blade section laterally from the handle, relative to a longitudinal extent of the handle (Fig. 3 shows that the blade portion is being spaced laterally from the handle by the connector); 
wherein the blade section is inclined toward the handle (Fig. 3 shows that the blade portion labeled 30 is inclined towards the handle); and 
wherein the at least one cutting edge defines a cutting plane that is parallel to the longitudinal extent of the handle (Fig. 6 shows that the at least one cutting edge is parallel to the longitudinal extent of the handle).

    PNG
    media_image1.png
    201
    687
    media_image1.png
    Greyscale

Annotated Figure K 


    PNG
    media_image2.png
    278
    362
    media_image2.png
    Greyscale

Annotated Figure L
Regarding Claim 13, Westphal discloses the claimed instrument of claim 9 and further discloses the single cutting edge faces toward the handle (See Annotated Figure M of Fig. 6 shows that the cutting edge is facing towards the handle).

    PNG
    media_image4.png
    218
    280
    media_image4.png
    Greyscale

Annotated Figure M
Regarding Claim 14, Westphal discloses the claimed instrument of claim 13 and further discloses the single cutting edge faces toward the handle (See Annotated Figure N of Fig. 6 shows that the cutting edge is facing towards the handle).

    PNG
    media_image4.png
    218
    280
    media_image4.png
    Greyscale

Annotated Figure N
	Regarding Claim 15, Westphal discloses the claimed instrument of claim 9 and further discloses the blade section has two opposed cutting edges (See Annotated Figure O of Fig. 6). 

    PNG
    media_image5.png
    218
    358
    media_image5.png
    Greyscale

Annotated Figure O
	Regarding Claim 16, Westphal discloses the claimed instrument of claim 9 and further discloses the at least one cutting edge comprises a curved cutting edge (See Annotated Figure P of Fig. 6).

    PNG
    media_image6.png
    218
    282
    media_image6.png
    Greyscale

Annotated Figure P
	Regarding Claim 17, Westphal discloses the claimed instrument of claim 9 and further discloses the at least one cutting edge comprises a straight cutting edge (See Annotated Figure Q of Fig. 6).

    PNG
    media_image7.png
    278
    282
    media_image7.png
    Greyscale

Annotated Figure Q
	Regarding Claim 18, Westphal discloses the claimed instrument of claim 9 and further discloses the handle comprises a main shaft and a tapering neck that extends between the main shaft and the connector (See Annotated Figure R of Fig. 3 where Fig. 4 shows that the neck is tapering).

    PNG
    media_image8.png
    201
    687
    media_image8.png
    Greyscale

Annotated Figure R
Regarding Claim 19, Westphal discloses the claimed instrument of claim 18 and further discloses the neck includes an elbow deviating from a longitudinal extent of the handle as defined by the main shaft (See Annotated Figure S of Fig. 3).

    PNG
    media_image9.png
    278
    332
    media_image9.png
    Greyscale

Annotated Figure S

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westphal (DE Publication No. 202017101594 U1, see NPL for the translated version of the publication) in view of Chao (US Publication No. 20070031788 A1).
	Regarding Claim 10, Westphal teaches the claimed instrument of claim 9 but is silent to the blade section projects from the connector at an angle of between about 30 degrees and about 60 degrees relative to the longitudinal extent of the handle.
Chao discloses a periodontal instrument in the same field of endeavor and further discloses the blade section projects from the connector at an angle of between about 30 degrees and about 60 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angle of the blade section and connector, and the angle between the blade section and the longitudinal extent of the handle of Westphal to be between 30 and 60 degrees for the angle between the blade section and the connector, the angle to be 60 degrees between the blade section and the longitudinal extent of the handle as taught by Chao in order to maximize efficiency of the operation.  
Regarding Claim 11, Westphal and Chao teaches the claimed instrument of claim 9 and Chao further discloses the blade section projects from the connector at an angle of between 40 degrees and 50 degrees relative to the longitudinal extent of the handle (Fig. 3, label b2 is the angle between the blade section and connector, and Par. [0086] where Chao discloses that the angle b2 can be between 10-90 degrees; angle between the blade section and the longitudinal extent of the handle can be seen with b1 as the blade portion is extended outwards by the connector from the handle by this angle extent).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angle between the blade section and the longitudinal extent of the handle of Westphal to be between 40 and 50 degrees for the angle between the blade section and the connector to maximize efficiency of the operation. 
12, Westphal and Chao teaches the claimed instrument of claim 9 and Chao further discloses the blade section projects from the connector at an angle of about 45 degrees relative to the longitudinal extent of the handle (Fig. 3, label b2 is the angle between the blade section and connector, and Par. [0086] where Chao discloses that the angle b2 can be between 10-90 degrees; angle between the blade section and the longitudinal extent of the handle can be seen with b1 as the blade portion is extended outwards by the connector from the handle by this angle extent). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angle between the blade section and the longitudinal extent of the handle of Westphal to be about 45 degrees relative to the longitudinal extent of the handle to maximize efficiency of the operation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772